Citation Nr: 9935271	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1946 to December 1948 and from May 
1950 to October 1951; he died in April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, PA, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

On September 23, 1999, the appellant appeared at the 
Philadelphia VAROIC for a videoconference hearing before the 
undersigned Member of the Board.  A transcript of that 
hearing is of record.  At the hearing, the appellant 
submitted additional material into the record, and waived 
initial RO consideration of that evidence.  

REMAND

Review of the evidentiary record reflects that the veteran 
died on April [redacted] 1996, at the age of 70.  The certificate of 
death indicates that the immediate cause of death was lobar 
pneumonia, left, with bilateral bronchial pneumonia due to, 
or as a consequence of, acute hepatitis, due to, or as a 
consequence of, gangrenous diverticulitis.  At the time of 
the veteran's death, service connection was in effect for 
residuals of gunshot and shrapnel wounds, with retained 
foreign bodies in the left thigh and leg, evaluated as 30 
percent disabling; contusion of the cauda equina, manifested 
by weakness of the quadriceps muscles, evaluated as 30 
percent disabling; hysteria conversion, evaluated as 30 
percent disabling; malaria, recurrent, evaluated as 10 
percent disabling; and thrombophlebitis, left lower 
extremity, evaluated as noncompensably (zero percent) 
disabling.  

The appellant asserts, in essence, that the veteran's 
service-connected malaria contributed to the cause of his 
death.  Significantly, the appellant indicates that, on the 
day the veteran died, he was admitted to the hospital for 
abdominal pain and high fever of three days' duration.  The 
appellant maintains that, during his life, the veteran had 
recurrence of his service-connected malaria 4 to 5 times per 
year; she stated that she would pack him in ice in order to 
bring down the fever, which would be elevated to 102 and 103 
degrees.  At her personal hearing in September 1999, the 
appellant testified that the veteran had recurrence of 
malaria several times per year, manifested by high fevers and 
delirium; she noted that, as a nurse, she packed him in ice 
to bring the fever down.  She indicated that the veteran had 
also received treatment on several occasions at the Bronx VA 
Medical Center for his malaria.  The appellant maintained 
that the certificate of death contains inaccuracies, as shown 
by the error as to the time of death, and by a question mark 
that follows the entry for acute hepatitis.  

Further review of the record reveals several evidentiary gaps 
which must be remedied before a completely informed decision 
may be reached.  According to the death certificate, the 
veteran died on April [redacted] 1996, while an inpatient at St. 
Mary's Medical Center.  Although the record contains a 
consultation report and a report of an ECG conducted at that 
hospital, the complete terminal hospital report and 
associated clinical records from this hospitalization are not 
contained in the claims file.  In addition, while the 
certificate of death reports the time of death as 3:18 PM, 
the consultation report indicates that the veteran underwent 
an ECG at 6:02 PM.  The certificate of death also reports 
that an autopsy was performed; however, a copy of that 
autopsy report is not of record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that there is some duty to advise 
the appellant in the completion of an application for 
benefits, under 38 U.S.C.A. § 5103(a) (West 1991), when the 
appellant has reported the existence of evidence which could 
serve to render a claim well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995); Beausoleil v. Brown, 8 Vet.App. 
459 (1996); Epps v. Brown, 9 Vet.App. 341, 344 (1996).  In 
Bell v. Derwinski, 2 Vet.App. 611 (1992), the Court held that 
VA records, to include records of evaluation or treatment in 
a VA facility, are in the constructive possession of VA at 
the time of an adjudication.  Thus, any existing VA treatment 
records should be associated with the claims file prior to 
disposition of this appeal.  

To ensure that VA has met its duty to adjudicate the 
appellant's claim on the basis of a complete record, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain, from the VA 
Medical Center located in Bronx, New 
York, copies of the veteran's VA 
treatment records dated from 1952 to 
1996.  If no treatment records exist, the 
RO should request the Bronx VA Medical 
Center to document, in writing, that such 
records do not exist.  

2.  After securing any necessary release 
authorization, the RO should obtain 
records reflecting the veteran's 
treatment at St. Mary's Hospital at, or 
near, the time of his death.  The RO 
should also take the necessary steps to 
obtain the autopsy report.  All records 
found should be obtained and associated 
with the claims folder.  If the search 
for any of the records identified has 
negative results, documentation to that 
effect should be placed in the claims 
folder.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
decision remains adverse to the 
appellant, both she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



